PER CURIAM.
Felipe Salazar appeals a nonfinal order finding that he lacks standing to challenge an adversarial preliminary hearing in a civil forfeiture action. For the following reasons, we affirm.
After the police seized the property, Salazar signed a sworn statement relinquishing all rights, title, and interest in the property. However, in an effort to establish standing at the preliminary hearing, Salazar merely stated, “Yes, it was my [property].” This conelu-sory statement did nothing to overcome the legal effect of Salazar’s relinquishment of rights and was insufficient to establish standing. See § 932.701(2)(e), Fla. Stat. (1997); Jaramillo v. City of Coral Gables, 719 So.2d 376 (Fla. 3d DCA 1998); Munoz v. City of Coral Gables, 695 So.2d 1283 (Fla. 3d DCA 1997).
Affirmed.